Citation Nr: 1039611	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to August 1967.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in New York, New York.  The Board 
remanded the claims that are addressed herein in June 2007.  The 
case has now been returned to the Board for appellate 
disposition.

The issue of entitlement to a rating in excess of 20 percent for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

After reviewing the entire evidence of record, it is at least as 
likely as not that the Veteran's currently diagnosed PTSD is the 
result of his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claim is required 
at this time.  

Similarly, given that the benefit sought is granted in full 
herein, any non-compliance with the instructions set forth in the 
prior remand of this claim are harmless.

The Veteran claims that he has PTSD that is due to his military 
service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and 
credible supporting evidence that the claimed in service stressor 
actually occurred, unless the Veteran's PTSD was diagnosed in 
service, is combat related, or is the result of the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist confirms that the stressor is 
adequate to support the diagnosis of PTSD.  38 C.F.R. § 3.304(f).  
In such cases, the Veteran's lay testimony alone may establish 
the occurrence of the in-service stressor. 

In this case, the Veteran's VA treatment records show that he is 
diagnosed with PTSD, and he is also receiving Social Security 
Administration disability benefits in part as a result of PTSD.  
He has been attending a non-combat group therapy session for some 
time.

The Veteran alleges that although he did not go to Vietnam 
himself he developed PTSD after various former colleagues were 
killed in the Vietnam War.  His treatment records and an October 
2009 VA examination report indicate that the Veteran reported 
symptoms including anxiety, flashbacks, dreams of being in 
Vietnam and unable to save his comrades, aggression, and 
avoidance of close relationships with other people.  

The Veteran reported to the VA examiner that he was ready to go 
to Vietnam but that he was instead given a hardship discharge 
from the service because his father was seriously ill.  He was 
very close to some of the other members of his unit who went to 
Vietnam.  When he heard of their deaths in the war, he felt 
responsible and experienced a great deal of survivor guilt.  At 
the October 2009 VA examiner, he became tearful when he discussed 
the deaths of his comrades.  The story that the Veteran related 
to the VA examiner is generally consistent with what he reported 
to his treating mental health providers.

The VA examiner diagnosed the Veteran with PTSD.  He opined that 
learning of the deaths of the Veteran's colleagues caused him to 
develop PTSD.  He opined that the Veteran was confronted with the 
death of his friends in a combat zone and that this served as a 
traumatic experience.  The examiner opined that the Veteran's 
PTSD was directly related to his military service.

The Veteran's service personnel records confirm that he did not 
go to Vietnam and was given a hardship discharge due to his 
father's illness.  The Veteran also provided the names of the 
comrades who were killed in Vietnam.  The Board's research 
confirmed that these casualties occurred as reported by the 
Veteran.  Thus, there is sufficient information to corroborate 
the Veteran's claimed stressor.

It is noted that the PTSD diagnosis has been made for many years.  
He has been undergoing treatment, and in general it does not 
appear that the diagnosis has been challenged or disputed by 
medical or treating personnel.

For these reasons, and giving the benefit of the doubt to the 
Veteran, the criteria for service connection for PTSD were met.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran was afforded a VA examination of his low back in 
March 2004.  At that time, the Veteran reported that his back 
caused him constant pain.  He was treated with pain medication, 
heat, and a transcutaneous electric stimulation (TENS) unit.  He 
could generally walk unaided with occasional use of a cane.  He 
reported that he could walk for 10 minutes.  There was no 
unsteadiness or history of falling.  He could generally perform 
all of his activities of daily living unaided.

Subsequent VA treatment records suggest a worsening of the 
Veteran's low back pain.  He has received some epidural steroid 
injections to treat his low back pain.  In an August 2007 written 
statement the Veteran reported that he could no longer stand or 
walk a block due to his back pain.  He was given a cane for 
walking but was ashamed to use this.  He reported that he was 
advised to have surgery on his lower back.  He was no longer able 
to shower without using a chair and he often slept on a recliner 
so that getting up would be easier.  He had difficulty dressing 
on his own.  

While the records reflect that some of the Veteran's additional 
disability may be due to his cervical spine disorder, for which 
he is not service connected, the Veteran's assertions and the 
treatment records which show more aggressive treatment for low 
back pain indicate that the Veteran's disability got worse since 
his last VA examination, which took place some years ago.  Under 
these circumstances, the Board finds that a new VA examination is 
warranted to determine the current severity of the Veteran's low 
back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a new VA 
examination to determine the current severity 
of his low back disability.  All necessary 
tests and studies should be performed, 
including range of motion testing.  All of 
the functional effects of the Veteran's low 
back disability should be set forth in the 
report of examination.  If possible, the 
examiner should differentiate between the 
functional effects of the Veteran's low back 
disability and his non-service connected 
cervical spine disability.  If there is 
radiation of pain into the lower extremities 
as a result of the service connected low back 
disability that should be documented.  If 
there are no such findings, that should be 
set out as well.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
less than fully favorable to the Veteran, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


